Mobley, Justice.
Robert A. Coggins filed an appeal from an order finding him in contempt for failure to comply with an award of temporary alimony to Ethel J. Coggins. In his enumeration of errors he contends that: (1) The evidence showed no wilful contempt, because it showed an inability to pay the full amount of the alimony awarded. (2) The court erred in commanding him to pay the entire amount due of $2,014, or be confined in jail, since the evidence showed that he was unable to pay this sum, and the order amounted to imprisonment for debt. (3) The court erred in citing him for contempt in violating the temporary order because it was merely a declaration of rights and did not contain any express command or prohibition. (4) The court abused its discretion in failing to modify its temporary order. Held:
1. An order allowing temporary alimony may be enforced by attachment for contempt, regardless of whether it contains any express command to pay the alimony. Code § 30-204; Wilson v. Chumney, 214 Ga. 120 (103 SE2d 552); Fambrough v. Cannon, 221 Ga. 289 (144 SE2d 335); Robbins v. Robbins, 221 Ga. 627 (1) (146 SE2d 628).
2. The evidence did not require a finding that the appellant was unable to pay the amount as to which he was delinquent on the temporary'alimony award, and the trial judge did not abuse his discretion in failing to modify the temporary order, in holding him in contempt for failure to pay the amount due, and in requiring him to pay the full amount due in order to purge himself of contempt.

Judgment affirmed.


All the Justices concur.